TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 10, 2019



                                     NO. 03-19-00206-CR


                                  Tammie Mediati, Appellant

                                                v.

                                 The State of Texas, Appellee




       APPEAL FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE SMITH




This is an appeal from the order entered by the trial court. It appears that the Court lacks

jurisdiction over this appeal. Therefore, the Court dismisses the appeal for want of jurisdiction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.